DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks and Amendments filed 11/26/2020.
Claims 1, 4, 10, 11, 14, have been amended.
Claims 2-3 and 12-13 have been canceled.
Claims 1, 4-11, and 14-19 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2020, has been entered.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention


Official Notice / Admitted Prior Art
With regard to claims 4 and 14, the common knowledge declared to be well-known in the art (i.e. A random forest classifier technique is an ensemble machine learning technique for classification that includes the construction of a plurality of decision trees at training time. Training for a random forest generally uses bootstrap aggregating to a tree learner. For example, note the disclosure of Khatri et al, US 2016/0063065 A1, paragraph [0105]) was previously taken to be Applicant admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice. To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice is inadequate.  Support for the Applicant’s assertion should be included. Because Applicant failed to traverse Examiner’s Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
 
Claims 1, 4-11, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 10, 11 have been amended to recite, in part, the following: 

“conducting… a first filtering step [by]:
determining at least one statistical significance score1 for each of the plurality of insights by executing at least two stages, wherein a different statistical significance score is determined for each insight at each stage and wherein the insights are recursively filtered after each stage by filtering out insights which are assigned a statistical significance score below a specific threshold selected for a respective calculation method utilized in a respective one of the at least two stages, to reduce computation time associated with re-computing of the statistical significance scores; selecting from said plurality of insights the at least one screened insight based on the determined statistical significance scores, to result in a plurality of potentially significant insights…
conducting a second filtering step… [by]:
training a regression model using a training set including segments and corresponding performance metrics of the plurality of potentially significant insights…”

Respectfully, there is no support in the original disclosure for the full scope of the limitations as now claimed – i.e. there is no support for a first filtering step which contemplates two stages with recursive filtering followed by another filtering step (i.e. three filtering steps in total). The limitation is considered impermissible new matter. Examiner notes, that the Remarks of counsel state (remarks, pg. 22: “Basis for the amendment can be found in Fig. 4, and in paragraphs [0018]-[0020], [0024], [0025], [0028]-[0030], [0033], and [0048]-[0056]” However, respectfully, the Examiner finds no such support at these passages, nor in the entire original disclosure (Claims, Spec, Drawings) for the limitations as now claimed. Applicant’s original disclosure does support two filtering steps, one after each stage of determining at least one statistical significance score2 but does not support three filtering steps in total as currently recited in the claims. Therefore, applicant fails to have support for his limitation.  Accordingly the claims are improperly directed to impermissible new matter.
Dependent claims 4-9 and 14-19 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.


The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4-11, and 14-19 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1, 10, 11 have each been amended to recite in part the following: “integrating, by said hardware processor, said plurality of measurements to generate a plurality of insights, by at least one of data alteration, data classification, data segmentation and data combination;…” 
Respectfully, the limitation is missing the ‘object’ into which “said plurality of measurements” is to be integrated. Said another way, because integrating means “to combine (one thing) with another so that they become a whole”, the limitation requires “said plurality of measurements” to be combined with another thing/object – however, this other thing/object is not recited. It is entirely unclear how to perform this integration without disclosure of the other thing/object. For this reason the claims are indefinite and correction is required.
Dependent claims 4-9 and 14-19  inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-11, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 10, 11: 
“computing,…, a total significance score3 for each of the selected at least one significant insight, based on a respective statistical significance score4 determined for said respective significant insight by said first filtering step, and based in part on the regression model; 
Ranking,…, the at least one significant insight based on the computed total significance scores
Generating and sending,…, a notification for presentation on a user device, said notification indicating said ranked at least one significant insight. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps as drafted, are simply principles of statistics (e.g. computing regression “Information Gains” [total significance scores] for attributes [insights] which have been filtered using statistical significance scores [e.g. via t-Test]) implemented upon a marketing data set (i.e. a plurality of measurements related to effectiveness of performance). Additionally, the mere nominal recitation of a generic “hardware processor” (claim 1), “processing circuitry” (claim 10), and “processing circuitry” and “memory” (i.e. per claim 11) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Regarding the aforementioned steps, as drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts, “link” them to a field of use (i.e. marketing) or are extra-solution data-gathering and pre-processing steps. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the identified abstract idea. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The additional features recited in the independent claims are as follows: 

    PNG
    media_image1.png
    855
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    145
    683
    media_image2.png
    Greyscale


However, these steps do not present a technical solution to a technical problem. Instead, these steps appear to be pre-processing statistical techniques, data-gathering steps, and language which merely serves to “apply” the idea via generic computer components and “link” it to the idea to the field of marketing. For example, Applicant’s invention is not a novel or new technique for “accessing” data nor “integrating” (perhaps applicant means “aggregating”) data, nor performing statistical techniques. Nor is his invention a new method of “training” regression models as evidence per interview on 9/9/2020 where Applicant’s representative (see Interview Summary) noted: “Training the regression model is not part of the invention. As a whole, the invention is not a new training scheme."  
Furthermore, there is no technical disclosure within the specification regarding how to perform a new or novel training technique or method. Similarly, the “filtering” steps appears to be pre-processing statistical techniques which are not applicant’s own invention. Additionally, generating a notification (of no particular embodiment) which is intended for presentation on a user device, said notification indicating said ranked at least one significant insight is either part of the abstract idea or simply extra-solution activity – i.e. applicant’s invention is not a new or novel method of generating or sending signals which are intended to be presented/displayed on a client’s computing device.  In view of these findings, the additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite additional features. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claims 4 and 14 recite the following: “wherein each stage includes any of: at-test, bootstrapping, and an exact binomial test..” However, t-Test, bootstrapping, etc… are not applicant’s inventions but are known statistical techniques and therefore this cannot be applicant’s invention. This limitation does not further provide any particular method or technique which is ostensibly a technical solution to “computing… a total significance score for each of the selected at least one significant insight…” nor does it illuminate how such computation is to be performed. Therefore, no improvement is actually recited and this is not technical in nature and not found to be significantly more than the abstract idea itself. 
Therefore, the claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims amount to no more than mere instructions to “apply” the exception using generic computer components (i.e. generically recited “processing circuitry”, “memory”, and “non-transitory computer readable medium”, etc…), or “link” it to a field of use, or are known pre-processing statistical techniques (note the below teachings of Podgorny and Pinto) or are generic data gathering steps which do not integrate the method of organizing human activity into a practical application.  The same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component, or link it to a field of use, or known pre-processing statistical techniques and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components, link it to a field of use and/or gather data, pre-process, and transmit data in manners which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 10, 11, and 15-18 are rejected under 35 U.S.C. 103 as obvious over Podgorny et al. (U.S. 9,947,028 B1; hereinafter, "Podgorny") in view of Pinto et al. (U.S. 2005/0234698 A1; hereinafter, "Pinto")

Claims 1, 10, 11: (Currently Amended)
Regarding the limitations of claims 1, 10, 11 as exemplified in the method steps of claim 1, Podgorny teaches the following:
A computer implemented method for accelerating an identification of significant performance insights on marketing campaign data, comprising: 
accessing, by a hardware processor, through a communication network, a plurality of data warehouses, to gather a plurality of measurements related to effectiveness of performance including at least performance measurements and volume measurements (Podgorny, see at least Fig. 1 and at least [2:54-4:4] and [5:20-43] e.g.: “The computing device 24 may be operatively connected to one or more databases 13 which can be used to store, in some embodiments, user IDs, and user-specific information 26… User-specific data 26 may also include user behavioral data. For example, if a user lands on homepage of a computer-hosted service (e.g., TurboTax 45 Online), the user's ‘history of page clicks’ on that particular website may be tracked and stored… Another example includes the marketing channels through which the user arrived at the site… For example, it is known whether a particular user that has visited the site in the past has authenticated. Moreover, the user-specific data 26 from both the non-authenticating and authenticating users are known. ”; knowledge of authenticating users and non-authenticating users is a performance measurement; a click is a performance measurement;  number of ‘clicks’ and/or ‘authenticating’ users are volume measurements, etc..);
integrating, by said hardware processor, said plurality of measurements to generate a plurality of insights5, by at least one of data alteration, data classification, data segmentation and data combination (Podgorny, see at least [5:20-43] and [8:1-30] e.g.: “…For example, a training data set [past measurements] of past users that visited TurboTax.com for the first time from search engines can be obtained. Each visitor within this dataset can then be classified as to whether or not the user was authenticated. User-specific data 26 associated with each user within the set is also obtained and can be stored, for example, in a database… user-specific information 26 in the form of attributes is collected…”; also see at least Table 1 [column 8] as well as Fig. 8 and [11:5-10], i.e. the User-specific data 26 is gathered as attributes and stored for the purpose of [i.e. ‘to generate’] “important model attributes” [plurality of insights], e.g. for machine learning models, such as Logistic regression models, Neural networks, Random Forest, Gradient boosted Decision Trees, etc…; also note that attribute’s of Podgorny’s users include “…know[ing] whether a particular user who has visited the site in the past has authenticated…”; ‘visiting a site’ is a performance metric of a user and ‘authenticated’, or not, forms a segment/classification of the user; also ‘history of page clicks’ is a performance metric, etc… );
Although Podgorny teaches the above limitations and teaches statistic techniques which are used to rank, ostensibly for the purpose of filtering and reducing the number of attributes used in his conversion model, e.g. per at least Figs. 5-6, [8:14-30] and [12:30-35]: “determining [selecting] attributes [potentially significant insights] corresponding to user-specific data that are statistically significant [a determined statistical significance score] at predicting a conversion…”, and Podgorny teaches e.g. per [3:37-4:22], [4:60-5:43], [6:1-16], and [8:14-30] Table 1 e.g.: “Each listed attribute [insight] is listed in descending order according to the Information Gain value. The term "Information Gain" is meant to indicate relative importance of that attribute [Insight] as it relates to the other attributes [Insights]…”, where it is understood by a person of ordinary skill in the art that less important attributes may be discarded from such model, Podgorny may not explicitly teach nuanced statistical methods regarding multiple [first and second] filtering steps, as recited below. However, regarding these features, Podgorny in view of Pinto teaches the following: 
conducting, by said hardware processor, a first filtering step of reduction in processed data by pre-screening of at least one insight from said plurality of insights (Pinto, see at least [0080]-[0087] regarding “Complex Dimension Reduction”, where: “…The model generation platform uses a cascade of filters (Fn) to screen [pre-screening] out non-significant predictor variables [insights]:…”  where “…first filter 170 reduces the dimensionality of the modeling space by eliminating [pre-screening] variables [insights]…”) by: 
determining at least one statistical significance score for each of the plurality of insights by executing at least two stages, wherein a different statistical significance score is determined for each insight at each stage6, and wherein the insights are recursively filtered after each stage by filtering out insights which are assigned a statistical significance score below a specific threshold selected for a respective calculation method utilized in a respective one of the at least two stages, to reduce computation time associated with re-computing of the statistical significance scores (Pinto, see at least [0045]-[0051]  and [0080]-[0087], teaching e.g.: “…In the dataset exploration stage, aspects of the historical data may be examined in terms of the predictor variables [Insights]. By predictor variable, we mean a potential covariate or independent variable of a model. In a manner explained later, the analyst may select analysis tests [first and second stages] using a checkbox or point and click interface. The software then automatically computes, for the variable: (a) variable response graphs in the variable editor showing which values or trends are most closely associated with the dependent variable in order to select, redefine, or interact variables to predict more efficiently and more accurately the target outcome,… (c) interaction trees showing successive binary recursive partitioning [the insights are recursively filtered] of a single variable [insight] or of the set of predictor variables [plurality of insights] in descending rank order of the most significant [statistical significant score] log likelihood (G2) variables that best classify the prospects (within the data) from the non-prospects, etc…”).
selecting from said plurality of insights, the at least one screened insight based on the determined statistical significance scores, to result in a plurality of potentially significant insights which is a reduced set of said plurality of insights (Pinto, see at least [0080]-[0093] e.g.: Complex Dimension Reduction, where, after using the “cascade of filters (Fn) to screen [pre-screening] out non-significant predictor variables [insights]…” then “…The set of predictor variables is then adjusted to include the variables passing through the sequence of filters resulting in an updated collection of predictor variables [result in a plurality of potentially significant insights which is a reduced set] 186 available for constructing predictive models.” );
In view of these findings, the Examiner understands that the limitations in question are merely application of known techniques of Pinto (directed towards various statistical techniques of filtering and reducing non-significant predictor variables [insights] analogous to Podgorny’s attributes [insights]) which are applicable to a known base device/method of Podgorny (already directed towards “determining [selecting] attributes [potentially significant insights] corresponding to user-specific data that are statistically significant [a determined statistical significance score] at predicting a conversion” to use within his conversion models) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pinto to the device/method of Podgorny because Podgorny and Pinto are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
	Furthermore, in view of the aforementioned findings of fact, Podgorny teaches the following:
conducting a second filtering step, conducted on said plurality of potentially significant insights, by said hardware processor, by identifying at least one significant
insight from said reduced set of said plurality of insights, by: 
training a regression model using a training set including segments and corresponding performance metrics of the plurality of potentially significant insights, each segment being a combination of a dimension and a value, wherein each insight includes a segment and a corresponding performance metric (Podgorny, see at least [5:35-6:40] teaching e.g.: “…Machine learning on this training data set is then used to generate the conversion model 18. Examples of types of machine learning that can be used to generate the conversion model 18 includes Logistic Regression, Neural Networks, Random Forest or Gradient Boosted Decision Trees to determine the maximum precision achievable and to select the optimal selection [i.e. of user specific data attributes/insights] and weightings of user-specific data 26…”; note also “FIG. 6 illustrates a segmentation graph of users scored with a logistic regression model. The segmentation graph divides an entire universe of users into score segments (e.g., twenty segments) and for each segment of users establishes a conversion rate [a performance metric]. The segmentation graph can be one way to visually see the distribution of users as a function of conversion rate [a performance metric] in the selected segments. Such a graph can be used to segment a slice of users that can be targeted for a marketing intervention 30 (e.g., bottom 20% of users)…”; see also at least [8:14-30], Table 1, and [12:30-35]);
selecting, by the hardware processor, based on the regression model, at least one insight from the plurality of potentially significant insights to result in said at least one significant insight (Podgorny, per at least Table 1 and [8:14-30] e.g.: “Each listed attribute [insight] is listed in descending order according to the Information Gain value. The term "Information Gain" is meant to indicate relative importance of that attribute as it relates to the other attributes. For example, in the embodiment utilizing the attributes of Table 1, the query length [an insight from the plurality of insights] is the most important indicator [a significant insight] about whether a potential user will require a marketing intervention 30.”)
computing, by the hardware processor, a total significance score for each of the selected at least one significant insight, based on a respective statistical significance score determined for said respective significant insight by said first filtering step, and based in part on the regression model; (Podgorny, see at least [5:44-54] conversion model may be dynamic model and may be updated; also see Table 1 and [8:1-30] i.e. “Information Gain” [total significance score]; where “The term "Information Gain" is meant to indicate relative importance of that attribute as it relates to the other attributes.”; Also, as already noted supra Pinto’s first filtering step is an obvious technique to apply to Podgorny’s system/method. Therefore, the Examiner finds that there is motivation to update the “Gain Information” for Podgorny’s attributes [insights] for those attributes not filtered during such a first filter step (i.e. “Gain” based on a respective statistical significance score determined for said respective significant insight by said first filtering step) because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.) 
and ranking, by the hardware processor, the at least one significant insight based on the computed total significance scores (Pogorny, see again at least Table 1, a rank of attributes [insights] based on respective “Information Gains” [total significance scores]; see also at least [8:1-30]:

    PNG
    media_image3.png
    686
    563
    media_image3.png
    Greyscale


);
generating and sending, by the hardware processor, a notification for presentation on a user device, said notification indicating said ranked at least one significant insight (Podgorny, see at least Table 1, as noted supra. And also see at least Fig. 8;  
The difference between the prior art teachings and the limitation is that Podgorny may not explicitly teach sending the generated Table 1 [said notification indicating said ranked at least one significant insight] by the hardware processor, for presentation on a user device. However, because the information in Table 1 is useful to “…provide a listing of attributes that are utilized as part of a linear regression model to predict whether or not a user will become an authenticated user”, and because sending signals for display on user devices are within the knowledge of a person of ordinary skill in the art, and there is no stipulated limitation regarding any particular new or novel protocol or manner of “sending”, the Examiner finds that there is motivation for a practitioner to use techniques within their ability and to present Table 1 on a client device and therefore try sending, using whatever method is within the level of ordinary skill, the depiction exemplified by Table 1 to a user device, e.g. with motivation of displaying to a user the results of Podgorny’s modelling which may be useful if such user wishes to compare results obtained from various different models, etc… and because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” and per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Claims 2, 12: cancelled
Claims 5, 15: (Original)
Podgorny/Pinto teach the limitations upon which these claims depend. Furthermore, Podgorny teaches the following:
… wherein the regression model is a random forest regression model (Podgorny, see at least [2:1-5], [7:15-25], etc… teaching “random forest”) including a feature importance measurement for each insight, wherein the potentially significant insights are filtered based on the feature importance measurements of the regression model (Podgorny, see at least Table 1 and Fig. 8, associated disclosures, e.g. at least  [2:1-5] and [8:1-30] and [11:5-12:25]).
Claims 6, 16: (Original) 
Podgorny/Pinto teach the limitations upon which these claims depend. Furthermore, Podgorny teaches the following:
… wherein the regression model is trained using the segments as independent variables and the corresponding performance metrics as a dependent variable (Podgorny, see at least Fig. 6 and related disclosure; applicant’s “performance metric” reads on “Conversion (%)”

    PNG
    media_image4.png
    788
    678
    media_image4.png
    Greyscale
)

Claims 7, 17: (Original)
Podgorny/Pinto teach the limitations upon which these claims depend. Furthermore, Podgorny teaches the following:
… wherein the filtering based on the regression model further comprises: determining, based on the regression model, a predictive score for each segment with respect to the corresponding performance metric, (Podgorny, see at least Fig. 6 and related disclosure; applicant’s “performance metric” reads on “Conversion (%)” and Podgorny’s segments are filtered based on “threshold” of 20 as shown in Fig. 6).
Although Podgorny teaches the above limitations, he may not teach the nuance as recited below. However, regarding this feature, Podgorny in view of Pinto teaches the following:
wherein insights including segments having predictive scores below a predetermined threshold are filtered out variable (Pinto, see at least [0180] Through a set of filtering procedures indicated below the purpose of this stage is to exclude a sufficient number of the non-significant variables that the modeling can proceed efficiently with procedures, such as stepwise OLS (Ordinary Least Squares) regression. In addition to the first filter that eliminates sparsely represented variables there are other variables that may include: a second that uses stepwise forward OLS with the t-ratio as the fitting statistic (Prob ltl<cut-off criterion, e.g., 0.05)
In view of these findings, the Examiner understands that the limitations in question are merely application of known techniques of Pinto (directed towards various statistical techniques of filtering and reducing non-significant predictor variables [insights] analogous to Podgorny’s attributes [insights]) which are applicable to a known base device/method of Podgorny (already directed towards “determining [selecting] attributes [potentially significant insights] corresponding to user-specific data that are statistically significant [a determined statistical significance score] at predicting a conversion” to use within his conversion models, such as regression models) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pinto to the device/method of Podgorny because Podgorny and Pinto are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claims 8, 18: (Original) 
Podgorny/Pinto teach the limitations upon which these claims depend. Furthermore, Podgorny teaches the following:
… wherein the regression model includes a plurality of feature importance values, wherein the predictive scores are determined based on the feature importance values (Podgorny, see at least Table 1, fig. 8 and at least [2:1-5], “FIG. 8 illustrates the attributes [insights] used as part of a Random Forest model ranked in descending order of attribute importance [feature importance measurement for each insight] and see also at least Table 1 of [8:14-9:10] teaching e.g.: “…each listed attribute [feature] is listed in descending order according to the information Gain value… meant to indicate relative importance of that attribute as it relates to the other attributes…. ”).
Claims 4, 14 are rejected under 35 U.S.C. 103 as obvious over Podgorny in view of Pinto further in view of Applicant Admitted Prior Art.

Claims 4, 14: (Original)
Although Podgorny/Pinto teach the limitations upon which these claims depend, they may not explicitly note the following. However, regarding this feature, Podgorny in view of Applicant Admitted Prior Art teaches the following:
… wherein each stage includes any of: a t-test, bootstrapping, and an exact binomial test (Admitted Prior Art Fact: A random forest classifier technique is an ensemble machine learning technique for classification that includes the construction of a plurality of decision trees at training time. Training for a random forest generally uses bootstrap aggregating to a tree learner. For example, note the disclosure of Khatri et al, US 2016/0063065 A1, paragraph [0105]. ).
Therefore, the Examiner understands that the limitation in question is merely applying a technique known to a person of ordinary skill in the art before the effective filing date of the claimed invention (i.e. Training for a random forest generally uses bootstrap aggregating) to a known device/method (i.e. of Podgorny who already uses random forest) which is ready for improvement to yield predictable results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply these techniques to the known device/method because per MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. Furthermore, per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.

Claims 9, 19 are rejected under 35 U.S.C. 103 as obvious over Podgorny/Pinto in view of Khatri (U.S. 2016/0063065 A1; hereinafter, "Khatri").

Claims 9, 19: (Original)
Although Podgorny/Pinto teaches the limitations upon which these claims depend, he may not explicitly teach all the following nuances as recited. However, regarding these features, Podgorny in view of Khatri teaches the following:
… wherein each total significance score is computed based on an effect size, a magnitude, the predictive score, and a scaled statistical significance score for one of the at least one significant insight (Khatri, see at least [0101]-[0106] regarding methods of determination of “quality score”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Khatri which is applicable to a known base device/method of Podgorny to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Khatri to the device/method of Podgorny because Podgorny and Khatri are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 4, 10, 11, 14 and canceled claims 2-3 and 12-13 on 11/26/2020. Applicant's arguments (hereinafter “Remarks”) also filed 11/26/2020, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 112, 101 and 103 rejections of the independent claims with Podgorny in view of Pinto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622






    
        
            
    

    
        1 Specification at [0049]: “The statistical significance scores may be computed using methods such as, for example but not limited to, a 't Test' on a cox box transformation of performance metric values, bootstrapping, an exact binomial test…”
        2 Specification at [0049]: “The statistical significance scores may be computed using methods such as, for example but not limited to, a 't Test' on a cox box transformation of performance metric values, bootstrapping, an exact binomial test…”
        3 Specification at [0031]: “Each total significance score represents a degree to which the segment of the insight affects the corresponding performance metric.” Specification at [007] total significance score computed based in part on the regression model.
        4 Specification at [0049]: “The statistical significance scores may be computed using methods such as, for example but not limited to, a 't Test'…, bootstrapping, an exact binomial test,… and the like.”
        5 Applicant’s term “insight” per Specification at paragraph [006]: “…wherein each insight includes a segment and a corresponding performance metric”
        6 Specification at [0049]: “In some implementations, the computation of statistical significance scores may be performed in stages ordered from "easiest" to "hardest," e.g., from lowest number of computations or amount of time to highest.”; where “The statistical significance scores may be computed using methods such as, for example but not limited to, a 't Test' on a cox box transformation of performance metric
        values, bootstrapping, an exact binomial test, etc…”